Citation Nr: 1516245	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether the appellant is entitled to recognition as the Veteran's child for the purpose of entitlement to dependency and indemnity compensation (DIC) benefits.

2. Whether the appellant is entitled to recognition as the Veteran's child for the purpose of entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  The Veteran died in November 2005.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision (Virtual VA) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant requested a Board hearing.  In March 2014, he withdrew that request.


FINDINGS OF FACT

1. The appellant, a child of the Veteran, was born in July 1974 and attained the age of 18 in July 1992 and the age of 23 in July 1997.

2. The Veteran died in November 2005; subsequently entitlement to dependency and indemnity compensation benefits was established.

3. The evidence of record demonstrates that the appellant is married and employed.


CONCLUSION OF LAW

As a matter of law, the criteria for entitlement to DIC and death pension benefits on the basis of the appellant being a "child" of the Veteran are not met.  38 U.S.C.A. § 101(4), 1542, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.950 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board has denied the claim as a matter of law.  In cases where the law, and not the evidence, is dispositive, VA duties to notify and assist a claimant are not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (Mar. 9, 2004).  Consequently, no discussion of VA's duties to notify and assist is necessary.

Merits

The appellant seeks entitlement to VA death benefits as the child of the deceased Veteran, to include status as a helpless child on the basis of having been permanently incapable of self-support prior to reaching the age of 18 years.

For the foregoing reasons, the Board finds that the appellant is not entitled to recognition as a child of the Veteran for the purpose of entitlement to VA death benefits, and her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA shall pay a pension to a child of a deceased Veteran who served during a period of war and met the qualifying service requirements.  38 U.S.C.A. § 1542.  The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined.  For the purpose of claiming eligibility under Title 38 a "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.315.

A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356(a).

For purposes of initially establishing "helpless child" status, the child's condition subsequent to the 18th birthday is not for consideration.  If a finding is made that a child was permanently incapable of self-support as of his or her 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; i.e., whether there is improvement sufficient to render the claimant capable of self-support.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

For awards of pension or compensation approved on or after April 1, 1944, benefits may not be paid to a helpless child who has married.   See 38 C.F.R. § 3.950.

In January 2010 when he filed his claim for VA benefits, the appellant was neither a minor child (under the age of 18) nor was he in a program of education or training and under the age of 23.  The appellant was born in July 1974 and attained the age of 18 in in July 1992 and the age of 23 in July 1997.  He reportedly had been gainfully employed since 1999, working as a kitchen supervisor, restaurant manager and corrections officer.  Consequently, the appellant was not a dependent child of the Veteran under either 38 C.F.R. § 3.57(a)(1)(i) or (iii) at the time he filed his claim in January 2009.  

With regards to his contention of being a "helpless child" under 38 C.F.R. § 3.57(a)(1)(ii), the record indicates that the appellant married W.S. in February 2004.  Indeed, in his January 2009 claim, the appellant made clear that he married W.S. in February 2004 and has remained married since that time.  The regulation clearly states that a "child" is an "unmarried person." 38 C.F.R. § 3.57(a).  Furthermore, as to awards approved on or after April 1, 1944, pension or compensation may not be approved for a helpless child who has married.  38 C.F.R. § 3.950.  Consequently, the appellant's marriage is a bar to him receiving pension or compensation from VA as a "helpless child" of the Veteran.

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant is not entitled to recognition as the Veteran's child for the purpose of entitlement to DIC and death pension benefits, and his claim is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


